EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Zhan, on 10/8/2021.

2.	Claims 1, 8, 15 and 20 of the instant application has been amended, claims 2-3, 9-10 and 16-17 have been canceled based on the latest claims of record submitted by the Applicant on 10/8/2021, and they have been amended as follow:
1. (Currently Amended) A service management method, comprising:
obtaining, by a user equipment, a communication address of a gateway user plane, and establishing a communication link to the gateway user plane by using the communication address;
sending, by the user equipment, a session connection create request message to the gateway user plane by using the communication link, wherein the session connection create request message comprises authentication information of a gateway terminal module of the user equipment, and the authentication information of the gateway terminal module of the user equipment is used by the gateway user plane to trigger a gateway control plane to request an authentication server to perform authentication on the gateway terminal module of the user equipment;
receiving, by the user equipment by using the communication link, a session connection create response message sent by the gateway user plane, wherein the session connection create response message comprises an authentication result; 
sending, by the user equipment, a session connection update response message to the gateway user plane by using the communication link, wherein the session connection update response message is used to indicate that the user equipment has updated at least one original network slice connection policy; and
if the authentication result is that the authentication succeeds, performing, by the user equipment, service management based on service policy information that is sent by the gateway user plane by using the communication link, including obtaining, by the user equipment, an application identifier of a current application; searching, by the user equipment for a network slice corresponding to the application identifier of the current application, at least one current network slice connection policy that is sent by the gateway user plane by using the communication link; and
establishing, by the user equipment, a session connection and performing service access based on the found network slice,
wherein the service policy information comprises the at least one current network slice connection policy, wherein the at least one current network slice connection policy includes the at least one original network slice connection policy or at least one updated network slice connection policy, and a network slice connection policy is used to indicate a session connection relationship between an application identifier and a network slice.

2-3. (Canceled) 

4. (Original) The method according to claim 1, wherein the service policy information comprises at least one service charging and control policy, and a service charging and control policy is used to indicate a correspondence between an application identifier and a charging and control policy; and
the performing, by the user equipment, service management based on service policy information that is sent by the gateway user plane by using the communication link comprises:
obtaining, by the user equipment, an application identifier of a current application that accesses a data service;
searching, by the user equipment for a charging and control policy corresponding to the application identifier of the current application, the at least one service charging and control policy that is sent by the gateway user plane by using the communication link; and
collecting, by the user equipment, statistics about data traffic and performing access control based on the found charging and control policy.

5. (Original) The method according to claim 4, wherein after the performing, by the user equipment, service management based on service policy information that is sent by the gateway user plane by using the communication link, the method further comprises:
periodically sending, by the user equipment, a usage report request message to the gateway user plane by using the communication link, wherein the usage report request message comprises feature attribute information of the user equipment and statistics about traffic usage for an application, the usage report request message is used to request the gateway user plane to generate an online or offline call detail record and feed back a usage report confirmation message, and the usage report confirmation message is used to indicate that the gateway user plane has confirmed the statistics about traffic usage for an application.

6. (Original) The method according to claim 1, wherein the obtaining, by user equipment, a communication address of a gateway user plane comprises:
obtaining, by the user equipment, the communication address of the gateway user plane based on an attach response message sent by an access network gateway, wherein the attach response message comprises the communication address of the gateway user plane; or
obtaining, by the user equipment, the communication address of the gateway user plane based on preconfiguration information of the user equipment; or
obtaining, by the user equipment, the communication address of the gateway user plane in a configuration manner selected by a user.

7. (Original) The method according to claim 1, wherein before the establishing, by user equipment, a communication link to the gateway user plane by using the communication address, the method further comprises:
detecting, by the user equipment, whether the gateway terminal module of the user equipment, a right of the user equipment, and a network operating environment meet a preset condition; and
if a detection result is yes, performing, by the user equipment, the operation of establishing a communication link to the gateway user plane by using the communication address.

8. (Currently Amended) A user equipment, comprising a processor and a transceiver, wherein
the processor is configured to: obtain a communication address of a gateway user plane, and establish a communication link to the gateway user plane by using the communication address;
the transceiver is configured to send a session connection create request message to the gateway user plane by using the communication link, wherein the session connection create request message comprises authentication information of a gateway terminal module of the user equipment, and the authentication information of the gateway terminal module of the user equipment is used by the gateway user plane to trigger a gateway control plane to request an authentication server to perform authentication on the gateway terminal module of the user equipment;
the transceiver is further configured to receive, by using the communication link, a session connection create response message sent by the gateway user plane, wherein the session connection create response message comprises an authentication result; 
the transceiver is further configured to send a session connection update response message to the gateway user plane by using the communication link, wherein the session connection update response message is used to indicate that the user equipment has updated at least one original network slice connection policy; and
if the authentication result is that the authentication succeeds, the processor is further configured to perform service management based on service policy information that is sent by the gateway user plane by using the communication link, including obtaining an application identifier of a current application;
searching, for a network slice corresponding to the application identifier of the current application, at least one current network slice connection policy that is sent by the gateway user plane by using the communication link; and
establishing a session connection and performing service access based on the found network slice,
wherein the service policy information comprises the at least one current network slice connection policy, wherein the at least one current network slice connection policy includes the at least one original network slice connection policy or at least one updated network slice connection policy, and a network slice connection policy is used to indicate a session connection relationship between an application identifier and a network slice.

9-10. (Canceled) 

11. (Original) The user equipment according to claim 8, wherein the service policy information comprises at least one service charging and control policy, and a service charging and control policy is used to indicate a correspondence between an application identifier and a charging and control policy; and
the processor is specifically configured to: obtain an application identifier of a current application that accesses a data service; search, for a charging and control policy corresponding to the application identifier of the current application, the at least one service charging and control policy that is sent by the gateway user plane by using the communication link; and collect statistics about data traffic and perform access control based on the found charging and control policy.

12. (Original) The user equipment according to claim 11, wherein
the transceiver is further configured to periodically send a usage report request message to the gateway user plane by using the communication link, wherein the usage report request message comprises feature attribute information of the user equipment and statistics about traffic usage for an application, the usage report request message is used to request the gateway user plane to generate an online or offline call detail record and feed back a usage report confirmation message, and the usage report confirmation message is used to indicate that the gateway user plane has confirmed the statistics about traffic usage for an application.

13. (Original) The user equipment according to claim 8, wherein the processor is specifically configured to: obtain the communication address of the gateway user plane based on an attach response message sent by an access network gateway, wherein the attach response message comprises the communication address of the gateway user plane; or obtain the communication address of the gateway user plane based on preconfiguration information of the user equipment; or obtain the communication address of the gateway user plane in a configuration manner selected by a user.

14. (Original) The user equipment according to claim 8, wherein
the processor is further configured to detect whether the gateway terminal module of the user equipment, a right of the user equipment, and a network operating environment meet a preset condition; and
if a detection result is yes, the transceiver performs the operation of establishing a communication link to the gateway user plane by using the communication address.

15. (Currently Amended) A gateway user plane, comprising a processor and a transceiver, wherein
the transceiver is configured to receive, by using a communication link, a session connection create request message sent by a user equipment, wherein the session connection create request message comprises authentication information of a gateway terminal module of the user equipment, and the communication link is a link established by the user equipment to the gateway user plane by using an obtained communication address of the gateway user plane;
the transceiver is further configured to send an authentication request message to a gateway control plane, wherein the authentication request message comprises the authentication information of the gateway terminal module of the user equipment, and the authentication request message is used to trigger the gateway control plane to request an authentication server to perform authentication on the gateway terminal module of the user equipment;
the transceiver is further configured to: receive an authentication response message sent by the gateway control plane, and send a session connection create response message to the user equipment by using the communication link, wherein the authentication response message and the session connection create response message comprise an authentication result; and
if the authentication result is that the authentication succeeds, the transceiver is further configured to: receive service policy information sent by the gateway control plane, and send the service policy information to the user equipment by using the communication link, wherein the service policy information is used by the user equipment to perform service management based on the service policy information, 
wherein the service policy information comprises at least one current network slice connection policy, the at least one current network slice connection policy is at least one original network slice connection policy or at least one updated network slice connection policy, and a network slice connection policy is used to indicate a session connection relationship between an application identifier and a network slice; and
the transceiver is further configured to receive, by using the communication link, a session connection update response message sent by the user equipment, wherein the session connection update response message is used to indicate that the user equipment has updated the at least one original network slice connection policy.

16-17. (Canceled) 

18. (Original) The gateway user plane according to claim 15, wherein the service policy information comprises at least one service charging and control policy, and a service charging and control policy is used to indicate a correspondence between an application identifier and a charging and control policy.

19. (Original) The gateway user plane according to claim 18, wherein
the transceiver is further configured to receive, by using the communication link, a usage report request message periodically sent by the user equipment, wherein the usage report request message comprises feature attribute information of the user equipment and statistics about traffic usage for an application; and
the processor is configured to: generate an online or offline call detail record based on the usage report request message and feed back a usage report confirmation message to the user equipment by using the communication link, wherein the usage report confirmation message is used to indicate that the gateway user plane has confirmed the statistics about traffic usage for an application.

20. (Currently Amended) The gateway user plane according to claim 15, wherein the session connection create request message further comprises feature attribute information of the user equipment, and the feature attribute information of the user equipment comprises a mobile station integrated services digital network number (MSISDN) and an international mobile subscriber identity (IMSI).

Reasons for Allowance
3.	Claims 1, 4-8, 11-15 and 18-20 are allowed.

             A thorough review of the prior art fails to disclose or render obvious, “sending, by the user equipment, a session connection update response message to the gateway user plane by using the communication link, wherein the session connection update response message is used to indicate that the user equipment has updated at least one original network slice connection policy; and
if the authentication result is that the authentication succeeds, performing, by the user equipment, service management based on service policy information that is sent by the gateway user plane by using the communication link, including obtaining, by the user equipment, an application identifier of a current application; searching, by the user equipment for a network slice corresponding to the application identifier of the current application, at least one current network slice connection policy that is sent by the gateway user plane by using the communication link; and establishing, by the user equipment, a session connection and performing service access based on the found network slice, wherein the service policy information comprises the at least one current network slice connection policy, wherein the at least one current network slice connection policy includes the at least one original network slice connection policy or at least one updated network slice connection policy, and a network slice connection policy is used to indicate a session connection relationship between an application identifier and a network slice.” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456